         Case 6:17-cv-01015-MC         Document 23       Filed 05/12/20    Page 1 of 1



Brent Wells
bwells@hwbm.net
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette, Suite 200
Eugene, OR 97401
(541) 686-1969
Of Attorneys for Plaintiff



                            IN THE UNITED STATES DISTRICf COURT

                                FOR THE DISTRICf OF OREGON




JEANETTE LORENA RIDDLE,
                                                    Case No. 6: 17-cv-01015-MC
               Plaintiff,
                                                    ORDER APPROVING PLAINTIFF'S
       vs.                                          MOTION FOR ATTORNEY FEES
                                                    PURSUANT TO 42 U.s.c. §406(b)
COMMISSIONER,
Social Security Administration,

               Defendant.



     After considering Plaintiff's Motion for Attorney Fees, and counsel for Defendant having

no objection, Order is hereby granted in the sum of $11 ,560.75 for attorney fees pursuant to 42

U.S.c. §406(b), payable to HARDER, WELLS, BARON & MANNING, P.C., 474 Willamette,

Suite 200, Eugene, OR 97401.



     IT IS SO ORDERED this __          May
                           12th day of _ _ _ ,2020.


                                             s/Michael J. McShane
                                           United States District Judge/Magistrate


PRESENTED BY:
Brent Wells
Of Attorneys for Plaintiff




ORDER APPROVING MOTION FOR ATTORNEY FEES UNDER TO 42 U.S.C.§406(b) - 1
